Citation Nr: 1821076	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for erectile dysfunction, to include secondary service-connection to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps from October 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript is of record. 


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's erectile dysfunction was caused by or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

The Veteran's erectile dysfunction was proximately due to, the result of, or chronically aggravated by his service-connected PTSD.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran received a VA examination in February 2012.  The VA examiner noted he had erectile dysfunction since 1994.  The VA examiner determined the etiology of the Veteran's erectile dysfunction was low testosterone.  The VA examiner concluded that the Veteran's erectile dysfunction was not due to PTSD.

The Veteran received another VA examination in August 2014.  The VA examiner noted the onset of the Veteran's erectile dysfunction began after service and that he needed medication to maintain an erection.  The VA examiner noted the Veteran's testosterone levels were documented as low in his medical records in March 2012 and August 2014.  The Veteran stated that he believed his erectile dysfunction was caused by medication he took for his mental health issues.  The VA examiner opined the Veteran's erectile dysfunction was not proximately due to that medication because the Veteran's erectile dysfunction was reported shortly after his separation from service.  Further, the VA examiner noted the Veteran's history of low testosterone level.  The examiner noted the medication that the Veteran took could have some sexual side effects, but the specific medications, Wellbutrin and Clonazepam, had no SSRIs and a much lower incident of sexual side effects.  The examiner concluded the Veteran's erectile dysfunction was most likely aggravated by a combination of other physical health conditions.  

In addition to the medical evidence of record, the Veteran provided multiple studies finding a relationship between antidepressants and erectile dysfunction.  The Veteran also submitted multiple lay statements discussing this relationship.  At the Veteran's August 2017 Board hearing, the Veteran stated that his erectile dysfunction happened around his mental health treatment.  

In a March 2018 VHA opinion, a urologist opined the Veteran's erectile dysfunction was more likely than not due to the medication the Veteran took for his PTSD.  The urologist noted there is a wealth of research that related Clonazepam to erectile dysfunction.  The urologist cited to a specific study which found the relationship between Clonazepam and erectile dysfunction.

The Board considers both the VA examinations and the March 2018 VHA opinion.  The Board considers all opinions competent and credible and accompanied by well-reasoned rationales.  The findings of the VA examiners and the March 2018 urologist are of equal probative weight.  Thus, the Board finds there is an approximate balance of positive and negative evidence, and as the evidence is in relative equipoise, under the benefit-of-the-doubt doctrine, the Veteran prevails.  See 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  Accordingly, the Board finds service connection for erectile dysfunction is warranted.  38 C.F.R. § 3.310 (2017).  


ORDER

Service connection for erectile dysfunction is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


